Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be                                           Oct 04 2013, 5:50 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:
MICHAEL R. FISHER                                  GREGORY F. ZOELLER
Marion County Public Defender Agency               Attorney General of Indiana
Indianapolis, Indiana
                                                   RYAN D. JOHANNINGSMEIER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

JOSE CONTRERAS,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
           vs.                                     )       No. 49A04-1303-CR-112
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )

                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Steven R. Eichholtz, Judge
                            Cause No. 49G20-1207-FA-45509


                                         October 4, 2013
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Jose Contreras (“Contreras”) pleaded guilty in Marion Superior Court to Class A

felony dealing in methamphetamine, Class C felony possession of a narcotic drug and a

firearm, and Class D felony possession of marijuana. The trial court sentenced Contreras

to an aggregate term of twenty years executed and ten years suspended. Contreras

appeals and claims that his sentence is inappropriate in light of the nature of the offense

and the character of the offender.

       We affirm.

                             Facts and Procedural History

       Contreras is a Mexican national who entered the United States illegally. Initially,

Contreras lived in Arizona, but he was deported after he was convicted in that state of

misdemeanor possession of marijuana and Class 6 felony tampering with a public record.

After this first deportation, Contreras again entered the United States illegally and was

deported a second time in 2002 after being charged with reentry of an excluded alien.

Undeterred, Contreras entered the United States illegally yet again in 2011 and moved to

Indianapolis in 2012.

       On July 3, 2012, a package containing over 900 grams of methamphetamine was

delivered to Contreras’s home and placed in a hidden compartment in a car parked at the

home. A subsequent search of Contreras’s house revealed over thirty grams of marijuana,

oxycodone pills for which Contreras did not have a prescription, and a handgun. Also

found during the search were several other boxes that had been shipped every two weeks




                                            2
from the same address as the box containing the methamphetamine and delivered to

Contreras’s home. These packages had weighed between two to five pounds.1

        On July 10, 2012, the State charged Contreras with Class A felony dealing in

methamphetamine, Class C felony possession of methamphetamine, Class C felony

possession of a narcotic drug and a firearm, Class D felony possession of a narcotic drug,

and Class D felony possession of marijuana. On October 3, 2012, immediately before his

trial was scheduled to begin, Contreras agreed to plead guilty to all counts without the

benefit of a plea agreement. The trial court accepted the plea2 and entered judgment only

on the counts of Class A dealing in methamphetamine, Class C felony possession of a

narcotic drug and a firearm, and Class D felony possession of marijuana.3

        The pre-sentence investigation report revealed that Contreras is a member of a

criminal gang and used marijuana on a daily basis for the past several years. At the

sentencing hearing, the State presented recordings of telephone calls made by Contreras

in jail. In these calls, Contreras stated that, if he were deported, he would illegally enter

into the United States yet another time.                The trial court found as aggravating that

Contreras had a prior criminal history and that he had repeatedly entered the country

illegally. The trial court sentenced Contreras to the advisory term of thirty years, with ten

suspended to probation, for the Class A felony conviction; four years on the Class C

1
  That is, roughly 900 grams to 2200 grams. The weight of these packages was gleaned from the
shipping labels. See Tr. p. 35.
2
  Contreras initially denied some of the facts underlying his guilty plea, and the trial court informed him
that the case would proceed to trial. After consulting with his trial counsel, however, Contreras admitted
to the factual basis of the plea, and the trial court accepted the plea. Tr. pp. 21-23.
3
   The trial court found that the other offenses were lesser-included offenses and declined to enter
judgment on these counts. Tr. p. 24.
                                                    3
felony conviction, to be served concurrent with the sentence imposed on the Class A

felony conviction; and 545 days on the Class D felony conviction, also to be served

concurrent with the sentence imposed on the Class A felony conviction. Tr. pp. 16-17.

Contreras now appeals.

                                Discussion and Decision

       Pursuant to Indiana Appellate Rule 7(B), we may revise a sentence otherwise

authorized by statute if, “after due consideration of the trial court’s decision, the Court

finds that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” Although we have the power to review and revise sentences,

the principal role of our review should be to attempt to level the outliers, and identify

some guiding principles for trial courts and those charged with improvement of the

sentencing statutes, but not to achieve what we perceive to be a “correct” result in each

case. Fernbach v. State, 954 N.E.2d 1080, 1089 (Ind. Ct. App. 2011), trans. denied

(citing Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008)).

       Also, “we must and should exercise deference to a trial court’s sentencing decision,

both because Rule 7(B) requires us to give ‘due consideration’ to that decision and

because we understand and recognize the unique perspective a trial court brings to its

sentencing decisions.” Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct. App. 2007). The

question under Appellate Rule 7(B) is not whether another sentence is more appropriate;

rather, the question is whether the sentence imposed is inappropriate. Fonner v. State,

876 N.E.2d 340, 344 (Ind. Ct. App. 2007). It is the defendant’s burden on appeal to

persuade us that the sentence imposed by the trial court is inappropriate. Childress v.

                                            4
State, 848 N.E.2d 1073, 1080 (Ind. 2006). Since the advisory sentence is the starting

point our General Assembly has selected as an appropriate sentence for the crime

committed, the defendant bears a particularly heavy burden in persuading us that his

sentence is inappropriate when the trial court imposes the advisory sentence. Golden v.

State, 862 N.E.2d 1212, 1216 (Ind. Ct. App. 2007), trans. denied. Contreras has failed to

meet this burden.

       Contreras was convicted of a Class A felony, a Class C felony, and a Class D

felony. The sentencing range for a Class A felony is twenty to fifty years, with thirty

years being the advisory sentence. See Ind. Code § 35-50-2-4. The sentencing range for

a Class C felony is two to eight years, with an advisory sentence of four years, and the

sentencing range for a Class D felony is six months to three years, with an advisory

sentence of one and one-half years. See Ind. Code §§ 35-50-2-6, 35-50-2-7. Here, the

trial court imposed the advisory sentence of thirty years on the Class A felony conviction

and suspended ten years thereof.4 The trial court also chose to order that the sentences on

the Class C and D felony convictions be served concurrently with the thirty-year sentence.

With this in mind, we turn to Contreras’s claim that his sentence is inappropriate.

       With regard to the nature of the offense, Contreras admitted to being in possession

of over 900 grams of methamphetamine, which is 300 times the three-gram amount

necessary to elevate the crime to a Class A felony. See Ind. Code § 35-48-4-1.1(b)(1).

Although Contreras now claims that the factual basis supporting his intent to deal

4
   Because Contreras was convicted of a Class A felony and had a prior unrelated felony conviction, the
trial court could suspend only that portion of Contreras’s sentence that was in excess of the minimum
sentence. See Ind. Code § 35-50-2-2(b)(1).
                                                  5
methamphetamine was weak, it is well settled that possession of a large amount of an

illicit drug is circumstantial evidence of an intent to deliver. See Richardson v. State, 856
N.E.2d 1222, 1227 (Ind. Ct. App. 2006). Indeed, the more narcotics a person possesses,

the stronger the inference that he intended to deliver it. Id. Here, the large amount of

methamphetamine possessed by Contreras was well in excess of the amount required to

commit the crime, more than adequate to show his intent to deliver as a Class A felony.

Moreover, Contreras was found in possession of marijuana and also a handgun. These

circumstances more than justify the trial court’s decision to impose the advisory sentence.

       Contreras’s character provides further support for the trial court’s sentencing

decision. Contreras has prior convictions for a felony and a misdemeanor. Although his

criminal history is not among the worst we have seen, we are also unable to overlook his

repeated illegal entries into the United States. And while in jail, Contreras stated that if

he were deported again, he would simply reenter the United States illegally yet again.

Contreras also admitted to being a member of a criminal gang and to daily use of

marijuana.    Contreras’s character does not support his argument that his advisory

sentence of thirty years, with ten years of that sentence suspended, is inappropriate.

                                         Conclusion

       Contreras has failed to meet his burden on appeal of demonstrating that his

advisory sentence of thirty years, with ten years suspended to probation, is inappropriate

in light of the nature of his character and his offense.

       Affirmed.

NAJAM, J., and BROWN, J., concur.

                                               6